USCA4 Appeal: 21-4390      Doc: 36         Filed: 11/30/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4390


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAVID ISAAC MCGAHA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. James C. Dever III, District Judge. (7:09-cr-00131-D-1)


        Submitted: October 24, 2022                                 Decided: November 30, 2022


        Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN,
        PLLC, New Bern, North Carolina, for Appellant. Michael F. Easley, Jr., United States
        Attorney, David A. Bragdon, Assistant United States Attorney, Lucy Partain Brown,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4390      Doc: 36          Filed: 11/30/2022     Pg: 2 of 6




        PER CURIAM:

               David Isaac McGaha appeals the judgment revoking his supervised release and

        imposing a 27-month prison term. The district court determined that McGaha had violated

        the conditions of his supervised release by (1) committing a North Carolina state

        crime-felony fleeing to elude arrest with a motor vehicle he drove-and (2) testing positive

        for methamphetamine and amphetamine and submitting specimens for urinalysis testing

        that were not consistent with normal human urine. On appeal, McGaha argues that the

        district court erred in finding as to violation (1) that he was the driver of the vehicle and

        committed criminal conduct because these findings were based on hearsay testimony of

        the probation officer. He also argues that his sentence is plainly unreasonable because the

        district court failed to sufficiently consider his request for placement in an inpatient

        treatment program and based the sentence in part on hearsay. Finding no reversible error,

        we affirm.

               A district court may revoke supervised release upon a finding of a violation by a

        preponderance of the evidence. 18 U.S.C. § 3583(e)(3). “This standard requires only that

        the existence of a fact be more probable than its nonexistence.” United States v. Doctor,

        958 F.3d 226, 234 (4th Cir. 2020) (internal quotation marks omitted). This court generally

        reviews a district court’s decision to revoke supervised release for abuse of discretion and

        reviews factual findings underlying a revocation for clear error. See id. Additionally, if

        preserved, this court reviews a district court’s evidentiary decisions in a supervised release

        revocation hearing for abuse of discretion. United States v. Combs, 36 F.4th 502, 505

        (4th Cir. 2022). But because McGaha never objected to the use of hearsay to prove he

                                                      2
USCA4 Appeal: 21-4390       Doc: 36          Filed: 11/30/2022       Pg: 3 of 6




        committed conduct at issue in violation (1), we review only for plain error. Id. To show

        that the district court plainly erred, McGaha “must establish that (1) an error occurred;

        (2) the error was plain; and (3) the error affected his substantial rights.” Id. (cleaned up).

        “The term plain error is synonymous with clear or obvious error. An error is plain if the

        settled law of the Supreme Court or this circuit establishes that an error has occurred.”

        United States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013) (cleaned up). To establish

        the third prong of plain error, McGaha “must show a reasonable probability that, but for

        the error, the outcome of the proceeding would have been different.” Combs, 36 F.4th at

        507 (internal quotation marks omitted). If these three requirements are met, we “exercise

        our discretion to correct the error only if it seriously affects the fairness, integrity or public

        reputation of judicial proceedings.” Id. at 505 (cleaned up).

               Under Fed. R. Crim. P. 32.1(b)(2)(C), a defendant has a due process right to the

        opportunity to “question any adverse witness, unless the [district] court determines that the

        interest of justice does not require the witness to appear.” Thus, “prior to admitting hearsay

        evidence in a revocation hearing, the district court must balance the releasee’s interest in

        confronting an adverse witness against any proffered good cause for denying such

        confrontation.” United States v. Doswell, 670 F.3d 526, 530 (4th Cir. 2012). “[U]nless the

        [G]overnment makes a showing of good cause for why the relevant witness is unavailable,

        hearsay evidence is inadmissible at revocation hearings.” United States v. Ferguson,

        752 F.3d 613, 617 (4th Cir. 2014).

               The Government does not dispute that it relied on hearsay evidence to prove

        McGaha committed violation (1). The Government also does not dispute that it never made

                                                        3
USCA4 Appeal: 21-4390      Doc: 36         Filed: 11/30/2022     Pg: 4 of 6




        a showing of good cause and that the district court did not perform any balancing on the

        record. Nevertheless, we conclude that McGaha has not met his burden of demonstrating

        “a reasonable probability that, but for the error, the outcome of the proceeding would have

        been different.” Combs, 36 F.4th at 507 (internal quotation marks omitted); see United

        States v. Webb, 738 F.3d 638, 642-43 (4th Cir. 2013) (holding that appellant “failed to

        justify a remand for resentencing” when he did “not argue[] that he would have received a

        lower [revocation] sentence had the district court not” considered 18 U.S.C.

        § 3553(a)(2)(A) factors). We thus perceive no error warranting reversal or vacatur in this

        regard.

               Turning to McGaha’s 27-month prison sentence, “[a] district court has broad

        discretion when imposing a sentence upon revocation of supervised release.” United

        States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). This court “will affirm a revocation

        sentence if it is within the statutory maximum and is not plainly unreasonable.” Id. Before

        deciding “whether a revocation sentence is plainly unreasonable, this [c]ourt must first

        determine whether the sentence is procedurally or substantively unreasonable.” Id.

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted).

        “A revocation sentence is substantively reasonable if, in light of the totality of the

        circumstances, the [district] court states an appropriate basis for concluding that the

        defendant should receive the sentence imposed.” Id. (internal quotation marks omitted).

                                                     4
USCA4 Appeal: 21-4390      Doc: 36          Filed: 11/30/2022     Pg: 5 of 6




        Only if we find a revocation sentence unreasonable do we consider whether the sentence

        “is plainly so, relying on the definition of plain used in our plain error analysis—that is,

        clear or obvious.” United States v. Slappy, 872 F.3d 202, 208 (4th Cir. 2017) (cleaned up).

        “If a revocation sentence—even an unreasonable one—is not plainly unreasonable, we will

        affirm it.” Id. (internal quotation marks omitted).

               McGaha contends that the district court failed to sufficiently consider his request

        for inpatient treatment because it “basically ignored” his supporting arguments. When

        imposing a revocation sentence, a district court “must address the parties’ nonfrivolous

        arguments in favor of a particular sentence, and if the court rejects those arguments, it must

        explain why in a detailed-enough manner that this [c]ourt can meaningfully consider the

        procedural reasonableness of the revocation sentence imposed.” Id. An explanation is

        sufficient if we can determine “that the sentencing court considered the applicable

        sentencing factors with regard to the particular defendant before it and also considered any

        potentially meritorious arguments raised by the parties with regard to sentencing.” United

        States v. Gibbs, 897 F.3d 199, 204 (4th Cir. 2018) (cleaned up).

               Before the district court, McGaha’s argued that he should be continued on

        supervised release so that he could receive mental health and substance abuse treatment.

        The district court explicitly recognized and considered his argument, but disagreed with

        McGaha that placement in an inpatient treatment program was the appropriate sanction for

        his violations of supervised release. Rather, the court determined that McGaha’s behavior

        while incarcerated in county jail and serious violations of supervised release were not

        consistent with the behavior of a person attempting to obtain treatment, but instead

                                                      5
USCA4 Appeal: 21-4390         Doc: 36       Filed: 11/30/2022     Pg: 6 of 6




        warranted a prison term. 1 This was sufficient. See id.; Slappy, 872 F.3d at 210 (holding

        that district court’s explanation must be enough “to assure this [c]ourt that it considered

        the parties’ arguments and had some basis for choosing the imposed sentence”).

               McGaha also suggests that his sentence is plainly unreasonable because the district

        court based it in part on hearsay. Reviewing this argument for plain error because McGaha

        did not raise it below, Combs, 36 F.4th at 505, we conclude that he has not met his burden

        of demonstrating any error affected his substantial rights. Critically, he has not argued that

        without any hearsay improperly considered, there exists a reasonable probability that the

        district court would have imposed a lower revocation sentence. See Webb, 738 F.3d at

        642-43. Accordingly, we affirm the revocation judgment. 2

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




               1
                The court also recommended a mental health evaluation, mental health treatment,
        and substance abuse treatment.
               2
                McGaha urges for the first time in his reply brief that his sentence is plainly
        unreasonable because his violative conduct was not significant or egregious. We deem this
        argument waived. See United States v. Caldwell, 7 F.4th 191, 212 n.16 (4th Cir. 2021).

                                                      6